DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1 and 6 have been amended.  Claim(s) 1-10, 19, 20 and 23-30 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 15 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 15 November 2021, with respect to the rejection of claims 1-10, 19 and 20 under 35 U.S.C. § 112, first paragraph, for new matter, has been fully considered and is persuasive. Claims 1 and 6 have been amended to delete the recitation “determining the level of circulating IgM in the individual in need”; and “after determining the level of circulating IgM in the individual”; “adjusting the amount of zwitterionic polysaccharide….in need”. The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.
The prior art of record has been reviewed, and updated search has been performed. There is no teaching, suggestion or motivation in the prior art to administer “an effective amount of marginal zone B 
The claims are free of the prior art. 

Conclusion
Accordingly, claims 1-10, 19, 20 and 23-30 (renumbered 1-20) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623